PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maillard et al.
Application No. 16/602,671
Filed: 20 Nov 2019
For: Nectarine tree named 'CAKEPOP'
Attorney Docket No. 7060-0115PUS1
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed October 2, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of the European Union application set forth in the contemporaneously filed corrected Application Data Sheet (ADS).  

The petition under 37 CFR 1.55(e) is DISMISSED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The instant petition does not meet requirements (1) and (4) above.

With respect to requirement (1), MPEP 601.05(a) states (emphasis added):

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The ADS must include the section headings listed in paragraph (b) of this section for each section included in the ADS, and must identify the information that is with underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, the ADS submitted with the petition has changed the country / IP office code from QZ to EU.  However, the ADS does not contain underlining and strike-throughs to reflect the change.  Therefore, it’s unclear whether Applicant wants to change this information.  On renewed petition, Applicant must submit a corrected ADS with the information properly marked if changed, or reflecting no changes if no change was intended.   

With respect to requirement (4), 37 CFR 1.55(e) requires a statement that “the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.”  Applicant’s statement in the instant petition differs from the required statement.  On renewed petition, Applicant must submit the required statement.

Receipt of the certified copy filed November 20, 2019, is acknowledged.
	
If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), and an ADS (complying with the provisions of 37 CFR 1.76) to correct the above matters, are required (no further petition fee is due on renewed petition).  Additionally, as the issue fee has been paid, a petition to withdraw from issue and an RCE must be filed.  Alternatively, Applicant may file a renewed petition after the patent issues, together with a request for a Certificate of Correction and the Certificate of Correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450	
Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web


The application is being forwarded to the Office of Data Management for processing into a patent.

Any inquiries directly pertaining to this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  


/DOUGLAS I WOOD/Attorney Advisor, OPET